Citation Nr: 1821108	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-20 645A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hearing loss.

2. Entitlement to service connection for gastroenteritis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. George, Associate Counsel
INTRODUCTION

The Veteran served on active duty from December 1971 to January 1977.

This case is before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In January 2018, the Veteran testified in a video-conference hearing before the undersigned Veterans Law Judge.  At the hearing, the record was held open for 60 days, during which time VA received medical opinion evidence.  The Veteran waived initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304(c).

The Board notes that the Veteran's representative has raised several arguments regarding tinnitus.  While the issue was initially on appeal, a June 2014 rating decision granted service connection for tinnitus; thus, the claim is no longer on appeal.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

The decision below addresses the hearing loss claim.  The issue of service connection for gastroenteritis is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The Veteran's current hearing loss is related to noise exposure during service.


CONCLUSION OF LAW

The criteria for service connection for hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

For chronic diseases, such as organic diseases of the nervous system, including sensorineural hearing loss, service connection is available if the disease is manifested to a compensable disease with a year of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. § 3.307, 3.309(a).  Chronic diseases shown as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Analysis

As shown below, the Veteran has current hearing impairment as defined in 38 C.F.R. § 3.385.  Additionally, exposure to loud noise during service is established due to the Veteran's military occupational specialty as a naval gunnery officer.  The only outstanding issue is whether the Veteran's current hearing loss is related to the in-service noise exposure.

Service treatment records (STRs) show that, upon entry into service, the Veteran's hearing was tested in April 1971.  At that time, the following pure tone thresholds were recorded.




HERTZ


Apr. 1971
500
1000
2000
3000
4000
RIGHT
25
15
15
NA
25
LEFT
15
15
5
NA
25

In the absence of clear and unmistakable evidence to the contrary, a veteran will be considered to have been sound except as to defects, infirmities, and disorders noted at entrance into service.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  With regard to claims for hearing loss, where hearing loss not meeting VA's definition of a hearing loss disability under 38 C.F.R. § 3.385 is noted on entry to service, the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 21 (2016).  

At a periodic examination in service, in May 1976, the Veteran's hearing was tested again and revealed the following pure tone thresholds:




HERTZ


May 1976
500
1000
2000
3000
4000
RIGHT
10
10
5
20
25
LEFT
15
10
5
5
20

The Veteran was also 15/15 bilaterally on a whisper test.  A mild sensorineural hearing deficit was noted, but was said not to be disqualifying.

During the January 1977 separation examination, the Veteran's hearing was again tested, which revealed the following pure tone thresholds:




HERTZ


Jan. 1977
500
1000
2000
3000
4000
RIGHT
15
10
10
15
25
LEFT
0
10
5
10
25

In conjunction with the current claim, the Veteran noted that, during service, he could not always wear hearing protection because, as the officer, he had to hear what others were saying.  September 2011 Statement in Support of Claim. 

In November 2011, the Veteran was afforded a VA audilogic examination, at which the following pure tone thresholds were revealed.




HERTZ


Nov. 2011
500
1000
2000
3000
4000
RIGHT
10
10
20
35
45
LEFT
15
10
20
35
40

Speech discrimination scores using the Maryland CNC wordlist were 96 percent for the right ear and 94 percent for the left ear.  

Based on these results, the examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  As to the etiology of the hearing loss, the examiner stated that it was less likely than not due to service because the July 1971 audiogram (from the Veteran's entry into service) shows 25 dB hearing loss at the 4000 Hertz threshold which was the same as the threshold at the time of the Veteran's separation from service.

In December 2017, the Veteran's representative submitted argument regarding the claim with associated medical literature regarding hearing loss, including delayed onset hearing loss.  He challenges the adequacy of the hearing tests conducted during Veteran's entrance and separation examinations.  Further, he argues that hearing damage due to acoustic trauma can occur years later despite a return to normal hearing after the acoustic trauma.  Regarding the onset of hearing loss, the Veteran testified at the January 2018 Board hearing that he noticed hearing loss around the time that cell phones became more common because others would tell him his cell phone was ringing, though he did not hear he had a call.  The Veteran also testified that after service he had low impact noise careers.

In February 2018, the Veteran underwent a hearing examination by a private audiologist.  Pure tone thresholds were as follows:




HERTZ


Feb. 2018
500
1000
2000
3000
4000
RIGHT
30
25
35
55
55
LEFT
30
30
35
50
55

Speech discrimination scores were 100 percent bilaterally.  The word list used was not noted.

Veteran's private audiologist opined that it was at least as likely as not related to service.  In support of her opinion, she noted that the Veteran had 24/7 exposure to hazardous levels of noise during sea trials in the Navy from May 1975-September 1976.  Further, the Veteran's post-service occupational history did not include routine exposure to hazardous noise.

In reaching a conclusion the Board must decide which of the two medical opinions of record are more persuasive.  A well-supported opinion is one that offers clear conclusions supported by data and an explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).   Further, the Veteran is competent to report the in-service noise exposure, the onset of observable decreased hearing, and his current symptomatology, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), all of which the Board finds credible.

In this case, the private audiologist's opinion heavily relies on the Veteran's lay statements regarding noise exposure without citation to his STRs, while the VA examiner's opinion relies on the STRs without regard to the Veteran's statements regarding noise exposure, the onset of his hearing loss, or the medical literature submitted by the Veteran through his representative.  To be fair, most of this evidence was submitted after the examiner gave an opinion; however, VA must consider all the evidence of record.  The Board must weigh these two less-than-entirely persuasive opinions.

While it seems that, in light of the Veteran's testimony during the Board hearing and statements submitted to VA, the private audiologist's description of the Veteran's noise exposure may be somewhat overstated, her opinion is the most convincing evidence of record.  She has taken into consideration the Veteran's reports of noise exposure, which he is competent to report.  By contrast, the VA examiner cited only the STRs showing no or minimal threshold shifts during service without regard to the Veteran's statements of his noise exposure during and after service.  As a result, the Board finds the private audiologist's opinion to be more persuasive and, thus, more probative to the nexus element of the claim.

Therefore, the Board finds the Veteran's hearing loss is related to service, particularly when reasonable doubt is resolved in his favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, service connection for hearing loss is warranted.


ORDER

Service connection for hearing loss is granted.


REMAND

A remand of the Veteran's claim of service connection for gastroenteritis is warranted so that a new medical opinion can be obtained.
 
The Veteran has a current diagnosis of gastroenteritis.  He claims that this disorder is related to service.  Specifically, he notes having been seen during service for stomach cramps, nausea, diarrhea, and other gastrointestinal symptoms.  At the January 2018 Board hearing, he testified that he had an ulcer in 1977 during his first job after service.  He also states that he would typically self-medicate with over-the-counter medications.

The Board notes that the Veteran does not presently have a diagnosis of an ulcer.  See; Romanowsky v. Shinseki, 26 Vet. App. 289, 321 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In November 2011, the Veteran was afforded a VA examination in connection with the claim.  At that time, the examiner stated that the stomach condition is less likely than not related to service because the reports of gastrointestinal symptoms during service were due to acute conditions that resolve before separation.  The current gastroenteritis was said to be of a different etiology.

The VA examiner did not have the benefit of the Veteran's reports regarding his post-service treatment for stomach issues, which the Veteran is competent to report.  Additionally, the Veteran also submitted a January 2018 opinion from a private physician in which it was stated that gastroenteritis was due to service.  A notation of viral illness is provided.  No other explanation for this conclusion was provided and the Board finds that it is of little probative weight in light of the lack of a comprehensive rationale.

As a result, a new VA examination and medical opinion will be requested on remand.

Accordingly, this issue is REMANDED for the following actions:

1.  Schedule the Veteran for a new VA examination in connection with the claim of service connection for gastroenteritis.

After reviewing the claims file and examining the Veteran, the examiner should opine as to whether the Veteran's gastroenteritis is at least as likely as not related to service.

Please consider the lay statements of record, including those from the January 2018 Board hearing regarding the Veteran's post-service treatment for gastrointestinal symptoms, as well as the January 2018 private medical opinion.

A complete rationale should be provided for any opinion rendered.  

2.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


